DETAILED ACTION
Status of the Application
	Claims 1-17, 19-20, 22-23 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
	Applicant’s amendment of claims 22-23 as submitted in a communication filed on 7/5/2022 is acknowledged. 
Claims 1-12, 20 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 13 (linking claim) and 14-17, 19, 22-23 are at issue and are being examined herein to the extent they encompass the elected invention.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claim 23 remains  rejected and claims 13-17, 19, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment.
Claims 13, 22-23 (claims 14-17, 19 dependent thereon) are indefinite in the recitation of “C2c2 CRISPR-Cas effector protein” for the following reasons.  The term “C2c2” does not convey any particular function and/or structure.   It appears to be Applicant’s own nomenclature to refer to a particular protein.  However, it is unclear as to which proteins are included or excluded from the terms.   In view of the teachings of the specification and the lack of information in the prior art regarding the structure/function characteristics associated with the term “C2c2”, one cannot reasonably determine what is encompassed or excluded from the term “C2c2”.  No patentable weight will be given to the term “C2c2”. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 13-17, 19, 22-23 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the claims as currently presented comply with the requirements of 35 USC § 112 and are supported by a list of representative species from which a set of common structural features defining the C2c2 proteins and further identifying correlations between the structure and function of the C2c2 proteins derive. Applicant states that in the last response, common structural features of the proteins were pointed out which are encoded next to or near a CRISPR array with an identified secondary structure and two HEPN domains with catalytic motifs among them, citing alignments in Figures 13J-1 to 13N-4 that are representative of C2c2 loci with two line-items showing predicted secondary structure.  Applicant submits that as presently claimed, the C2c2 CRISPR Cas protein comprises two catalytic HEPN domains and has RNase activity, and forms a complex with a guide RNA.  Applicant states that the claimed structural features are described in the specification as representative of C2c2 proteins.  Applicant submits that the information provided in the specification is sufficient to inform a POSA that Applicant was in possession of the C2c2 proteins in view of a disclosure of a representative number of species, claimed structural features common to C2c2 proteins and the disclosure of relevant functional characteristics coupled with a known or disclosed correlation between structure and function. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.    The Examiner acknowledges that the specification discloses a limited number of species of a set of proteins that Applicant has labeled as “C2c2” proteins.  The Examiner also acknowledges the alignment provided in Figures 13J-1-13N-4 and the fact that  the claims require the proteins to have two HEPN domains.  However, the Examiner disagrees with Applicant’s contention that the information provided in the specification is sufficient to inform a POSA that Applicant was in possession of the claimed invention.   While it is asserted that the C2c2 proteins disclosed meet the functional limitations required in the claims, it is noted that the only species disclosed which was shown to actually meet the recited functional limitations is the L. shahii protein of SEQ ID NO: 591.  There is no actual functional  validation of the remaining species of the so called “C2c2” proteins disclosed.    
	The Examiner has previously acknowledged that HEPN domains were known in the prior art and the RxxxH motif was also known in the prior art. However, neither the specification nor the prior art, teach which are the structural features required in the HEPN domains for RNase activity, nor do they teach that all that is required in a protein that has RNase activity and can form a complex with a guide nucleic acid to cleave a target nucleic acid is the presence of any two HEPN domains.  It is reiterated herein that the specification as indicated in paragraph [0269], teaches that C2c2 proteins (type VI CRISPR-Cas proteins) can have RNase or DNase function.  Moreover, HEPN domains have been found in proteins that do not have RNase activity.  Neither the specification nor the prior art teach the structural features required in a HEPN domain so that the catalytic activity associated with that domain is that of an RNase. Moreover, while the specification states that the C2c2 proteins comprise HEPN domains, the specification and Anantharaman et al. (provided by Applicant in the prior response) state that there is very little structural similarity among these HEPN domains.  The specification fails to disclose those structural features found in HEPN domains that are present in all C2c2 CRISPR-Cas effector proteins with RNase activity not present in other proteins that also have HEPN domains.  One of skill in the art would understand that the structural diversity in the HEPN domains is associated with function.  As previously indicated, in the instant case, all that has been provided is a motif that is found within these HEPN domains, Rx4-6H, where only two amino acids are defined, R and H.  The specification discloses that HEPN domains are approximately 150 amino acids long.  Even if one assumes that (i) all the amino acids of the HEPN domains have been defined, which they have not, or (ii) any segment of 150 amino acids that comprise the Rx4-6H motif and has a four-helical up-down fold represents an HEPN domain,  the presence of two HEPN domains, which already include the Rx4-6H motif, represent no more than 27% of the entire structure of a protein of about 1100 amino acids (27% = 300x100/1100).   As indicated in prior Office actions, the exemplary species provided are at least 1100 amino acids long. The remainder 73% of the structure of a protein as recited, which is 800 amino acids, is unknown. There is no structure/function correlation that would allow one of skill in the art to envision the structure of such protein.  Moreover, there is no disclosure as to how this 73% of the structure correlates with the desired function.  It is unknown as to how this 73% of the structure is related to RNase activity, or the ability to bind to the guide RNA to form a complex that can cleave a target nucleic acid.  It is reiterated herein that it is highly unlikely that two motifs that are each no more than 8 amino acids long (one in each HEPN domain) can be responsible for the entire activity required, which encompasses not only RNase activity, but also the ability to bind to a nucleic acid component to form a complex that would cleave a particular target polynucleotide.  While Applicant argues that the specification teaches that two catalytic HEPN domains are features representative of the genus of proteins required by the claims, it is noted that it is unclear as to whether any protein that comprises two HEPN domains is a C2c2 CRISPR-Cass effector protein with RNase activity that can form a complex with a guide RNA and cleave a target nucleic acid.  Moreover, it is reiterated herein that it is highly unlikely that the sole presence of two HEPN domains and any mixed alpha/beta region having any length and sequence between these two HEPN domains is all that is required in a protein that has RNase activity and the ability to form a complex with a guide RNA.   With the exception of two amino acids in the Rx4-6H motif, there is absolutely no disclosure of the additional structural elements required in any  protein required by the method.  No structure/function correlation has been provided that would allow one of skill in the art to envision the remaining structural elements beyond the Rx4-6H motif. Thus, one of skill in the art would have to conclude that additional structural elements are required in a protein to form a complex with a nucleic acid component that can be directed to cleave a target nucleic acid beyond two Rx4-6H motifs (one in each HEPN domain).
	It is reiterated herein that  the claims require a large genus of proteins which are structurally unrelated. Therefore, contrary to Applicant’s assertions, a POSA cannot reasonably conclude that applicant was in possession of the genus of proteins required by the claimed method when only one of the species disclosed has been shown to actually have the desired RNase activity, the vast majority of the structure of a protein as required by the claims is unknown, and there is no known or disclosed correlation between function and structure that would provide the remaining structural features of a protein as required by the claims.  

Claims 13-17, 19, 22-23 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an in vitro or ex vivo method for targeting a target nucleic acid that comprises RNA in a sample, wherein said method comprises contacting said target nucleic acid in said sample with the L. shahii protein of SEQ ID NO: 71 and a guide RNA, wherein the protein of SEQ ID NO: 71 and the guide RNA form a complex that binds to a target nucleic acid, does not reasonably provide enablement for an in vitro or ex vivo method for targeting and optionally modifying a target nucleic that comprises RNA in a sample, wherein said method comprises contacting said sample with a composition comprising any CRISPR-Cas effector protein having two HEPN domains and RNase activity and a nucleic acid component. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that claim 13 as currently presented is directed to a method of targeting a target nucleic acid using a C2c2 CRISPR-Cas protein with RNase activity and comprising two HEPN domains.  Applicant states that as long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement is satisfied, citing MPEP § 2164.01(b). Applicant states that the specification provides the characteristics and properties of the C2c2 CRISPR-Cas effector proteins comprising two HEPN domains that find use in the claimed methods, citing Example 8 and Figure 124A-124B and Figure 140A-140B. 
 Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to claim 1 as well as the statements in MPEP § 2164.01(b).  However, it is noted that MPEP § 2164.01(b) requires the disclosure of the at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim.  In the instant case, it is not believed that the disclosure of a single species that was functionally validated (L. shahii protein that comprises SEQ ID NO: 591; also called LshC2c2) to have the required activity, two Rx4-6H motifs in a protein that is approximately 1100 amino acids long, the disclosure of a HEPN motif of approximately 150 amino acids where only two amino acids are known, namely R and H in the  Rx4-6H motif, and the absence of a structure/function correlation that would provide the unknown structural elements in the required protein, bears a reasonable correlation to the entire scope of the claims.  It is noted that the methods of using C2c2 proteins cleaving target RNA and other RNAs in the sample disclosed in the specification are only shown with regard to the L. shahii protein that comprises SEQ ID NO: 591.  There is no experimental evidence or working examples that show that one could practice the claimed method with the remaining species of C2c2 proteins disclosed. It is noted that even if one assumes that all the species of the so called “C2c2” proteins could be used in the claimed method, the claims are not limited to just the species disclosed but encompasses any protein having essentially any structure that comprises two HEPN domains, has RNase activity, and forms a complex with a guide RNA, wherein the complex binds to the target RNA and the protein cleaves the target RNA.  It is reiterated herein that neither the specification nor the prior art provide the structural features required in the HEPN domain required for the protein to have the desired functional characteristics.  All that has been disclosed is that the HEPN domain comprises a Rx4-6H motif, thus only 4 amino acids are defined for the entire protein (2 Rs and 2 Hs) since the protein requires two HEPN domains and there is one Rx4-6H motif in each of the HEPN domains.  There is no known structure for HEPN domains associated with RNases.  As explained above, neither the specification nor the prior art teach which are the structural features required in the HEPN domains to display RNase activity, nor do they teach that all that is required in a protein that has RNase activity and can form a complex with a guide nucleic acid to cleave a target nucleic acid is the presence of any two HEPN domains.  
	As previously indicated, HEPN domains are also found in proteins that do not have RNase activity.  The specification as indicated in paragraph [0269], teaches that the C2c2 proteins (type VI CRISPR-Cas proteins) can have RNase or DNase function.   Neither the specification nor the prior art teach the structural features required in a HEPN domain so that the catalytic activity associated with that domain is that of an RNase. As stated in the specification, there is very little structural similarity among HEPN domains.  There is no disclosure of those structural features found in HEPN domains that are present in all C2c2 CRISPR-Cas effector proteins with RNase activity not present in other proteins that also have HEPN domains.  One of skill in the art would understand that the structural diversity in the HEPN domains is associated with function.  The specification in the instant case only provides a motif that is found within these HEPN domains, Rx4-6H, where only two amino acids are defined, namely R and H.  The specification discloses that HEPN domains are approximately 150 amino acids long.  As indicated above,  even if (i) all the amino acids of the HEPN domains have been defined, which they have not, or (ii) any segment of 150 amino acids that comprise the Rx4-6H motif and has a four-helical up-down fold represents an HEPN domain,  the presence of two HEPN domains, which already include the Rx4-6H motif, represent no more than 27% of the entire structure of a protein of about 1100 amino acids (27% = 300x100/1100).   As repeatedly indicated in prior Office actions, the exemplary species provided are at least 1100 amino acids long. The remainder 73% of the structure of a protein, which is equivalent to 800 amino acids, as required by the claims is unknown. There is no structure/function correlation that would allow one of skill in the art to determine which proteins are more likely to be C2c2 proteins having RNase activity.  Moreover, there is no disclosure as to how this 73% of the structure correlates with the desired function.  There is no knowledge or guidance as to how this 73% of the structure is related to RNase activity, or the ability to bind to the guide RNA to form a complex that can cleave a target nucleic acid.  It is reiterated herein that it is highly unlikely that two motifs that are each no more than 8 amino acids long (one in each HEPN domain) can be responsible for the entire activity required, which encompasses not only RNase activity, but also the ability to bind to a nucleic acid component to form a complex that would cleave a particular target polynucleotide.  Similarly, it is highly unlikely that the sole presence of two HEPN domains and any mixed alpha/beta region having any length and sequence between these two HEPN domains is all that is required in a protein that has RNase activity and the ability to form a complex with a guide RNA.   
In the instant case, even with known enzymatic assays and methods to make or isolate polypeptides, one of skill in the art would have to carry an immense amount of experimentation because the specification is completely silent with regard to (i) the structural features required beyond the Rx4-6H motif and/or (ii) a structure/function correlation that would allow the determination of those proteins more likely to have the desired activity.   Since the number of proteins having the recited structural features, namely two motifs as recited which are 6 amino acids long,  one of skill in the art would have to test an essentially infinite number of proteins to find a protein with the desired activity.  As such, one of skill in the art cannot possibly conclude that the amount of experimentation required with current techniques (i.e., high throughput mutagenesis and screening techniques) is routine, or that the method disclosed by the specification bears reasonable correlation to the entire scope of the claims.    It is reiterated herein that  while enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that in the instant case the disclosure one method for making and using the claimed invention satisfies the enablement requirement, or that the full scope of the claimed invention is enabled by the teachings of the specification and/or the prior art.

Double Patenting
Claims 13-17, 19, 22-23 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,266,887.  
Claims 13-17, 19, 22-23 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 36-50 of US Patent No. 11,174,515.  
These rejections have been discussed at length in the prior Office action.  They are maintained for the reasons of record and those set forth below.
Applicant argues that the issue of double patenting is contingent upon whether the remarks provided are indeed considered and entered, and if so, whether it is believed there is overlap with claims ultimately allowed in the application. Applicant requests reconsideration and withdrawal of the double patenting rejection. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejections.  Claims 13-17, 19 and 22-23 are directed in part to an in vitro  method for targeting a target nucleic acid in a sample, wherein said method comprises contacting a target nucleic acid that comprises RNA with a guide RNA and a CRISPR-Cas effector protein that comprises two HEPN  domains and has RNase activity, wherein said guide RNA and said CRISPR-Cas effector protein form a complex that binds the target nucleic acid, wherein the CRISPR-Cas effector protein has RNase activity, wherein the CRISPR-Cas effector protein can have a mixed alpha/beta region between the two HEPN domains, and wherein the CRISPR-Cas effector protein can have an HEPN domain near the C-terminal end.  The specification of the instant application discloses that the C2c2 CRISPR-Cas effector protein, and the polypeptide of SEQ ID NO: 591, has two HEPN domains separated by a mixed alpha/beta region, wherein one of the HEPN domains is near the C-terminus. 
Claims 1-14 of U.S. Patent No. 10,266,887 are directed in part to a method for detecting a target nucleic acid in a sample, wherein said method comprises contacting the sample with reagents for amplifying a target nucleic acid, a Cas13b protein that comprises one or more HEPN domains, and one guide polynucleotide that forms a complex with the Cas13b protein and binds to the target nucleic acid in the sample.  The specification of US Patent No. 10,266,887 discloses that Cas13b comprises two HEPN domains. The specification of US Patent No. 10,266,887 discloses a. L. shahii DSM 19757 C2c2 protein that comprises SEQ ID NO: 591 as a preferred embodiment of the genus of Cas13b proteins in the systems.  The specification of US Patent No. 10,266,887 discloses delivery of the Cas13b protein by means of a vector and/or nanoparticles.  Therefore, the method of claims 13-17, 19, 22-23 of the instant application is either anticipated and/or deemed an obvious variation of the method of claims 1-14 of U.S. Patent No. 10,266,887 in view of the preferred embodiments disclosed.  
Claims 36-50 of US Patent No. 11,174,515 are directed in part to a method for detecting a target nucleic acid in a sample or set of samples, wherein said method comprises incubating the sample or set of samples with an CRISPR effector protein and one or more guide RNAs, wherein the one or more guide RNAs are designed to detect a single nucleotide polymorphism in a target RNA or DNA, a splice variant of a RNA transcript, or a frameshift mutation in a target RNA or DNA; or wherein the one or more guide RNAs are designed to bind to one or more target molecules that are diagnostic for a disease state; or wherein the one or more guide RNAs are designed to bind to cell free nucleic acids; or wherein the one or more guide RNAs are designed to bind to one or more target molecules comprising loss-of-heterozygosity (LOH) markers; or wherein the one or more guide RNAs are designed to bind to one or more target molecules comprising single nucleotide polymorphisms (SNP); or wherein the one or more guide RNAs are designed to detect one or more genes comprised in a gene signature. The specification of US Patent No.  11,174,515 discloses a C2c2 protein as a preferred embodiment of the genus of CRISPR effector proteins of the method.  The specification of US Patent No. 11,174,515  discloses in vitro as one of the preferred  embodiments of the claimed invention.  The specification of US Patent No. 11,174,515  discloses delivery of the effector protein and guide RNA via a polynucleotide encoding said protein and guide RNA in a viral vector as a preferred embodiment of the claimed invention.  Therefore, the method of claims 13-17, 19, 22-23 of the instant application is either anticipated and/or deemed an obvious variation of the method of claims 36-50 of US Patent No. 11,174,515 in view of the preferred embodiments disclosed.
In view of the fact that no arguments traversing the Examiner’s position have been provided and no terminal disclaimer has been filed, these rejections are maintained for the reasons of record.

Claims 13-17, 19, 22-23 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5-15 of copending Application No. 16/450,852.  
Claims 13-17, 19, 22-23  remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 6-8, 10-17, 19-20 of copending Application No. 16/450,825.  
Claims 13-17, 19, 22-23 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 82-89, 91, 93-97, 100-105, 109, 119-123 of copending Application No. 15/844,530.  
These provisional rejections have been discussed at length in the previous Office action. They are maintained for the reasons of record and those set forth below.
Applicant argues that if upon agreement as to allowable subject matter, it is believed that there is still a double patenting issue, a terminal disclaimer will be filed for the purposes of expediting prosecution. 
Applicant’s arguments have been fully considered but not deemed persuasive. Claims 13-17, 19 and 22-23 of the instant application are directed in part to an in vitro  method for targeting a target nucleic acid that comprises RNA in a sample, wherein said method comprises contacting a target nucleic acid that comprises RNA with a guide RNA and a CRISPR-Cas effector protein that comprises two HEPN  domains and has RNase activity, wherein said guide RNA and said CRISPR-Cas effector protein form a complex that binds the target RNA, wherein the CRISPR-Cas effector protein can have a mixed alpha/beta region between the two HEPN domains, and wherein the CRISPR-Cas effector protein can have an HEPN domain near the C-terminal end.  The specification of the instant application discloses that the C2c2 CRISPR-Cas effector protein, and the polypeptide of SEQ ID NO: 591, has two HEPN domains separated by a mixed alpha/beta region, wherein one of the HEPN domains is near the C-terminus. 
Claims 1-2, 5-15 of copending Application No. 16/450,852 are directed in part to an in vitro method for targeting a target RNA in a sample, wherein said sample comprises the target RNA and non-target RNA, wherein said method comprises contacting said target RNA with (I) a CRISPR-Cas effector protein, wherein said effector protein (a) has two or more HEPN domains, (b) is a variant of the polypeptide of SEQ ID NO: 71 or 591 (L. shahii DSM 19757 C2c2) having 80% sequence identity with the polypeptide of SEQ ID NO: 71 or 591, or (c) is a L. shahii DSM 19757 C2c2 protein, and (II) a guide RNA, wherein the guide RNA forms a complex with the CRISPR-Cas effector protein, wherein the guide RNA directs the complex to bind the target RNA, wherein the guide RNA lacks a tracr sequence, wherein the target RNA is a disease associated RNA, wherein the CRISPR-Cas effector protein cleaves the target RNA and the non-target RNA.  Therefore, the in vitro method of claims 1-2, 5-15 of copending Application No. 16/450,852 anticipates the in vitro method of claims 13-17, 19, 22-23 of the instant application as written/interpreted.
Claims 1, 4, 6-8, 10-17, 19-20 of copending Application No. 16/450,825 are directed in part to an in vitro  method for targeting a target RNA in a sample, wherein said method comprises contacting the target RNA with a guide RNA and a CRISPR-Cas effector protein that comprises two HEPN  domains, wherein the CRISPR-Cas effector protein can comprise (a) SEQ ID NO: 591, (b) an amino acid sequence which is a variant of SEQ ID NO: 591 having at least 80% sequence identity with SEQ ID NO: 591, or (c) an L. shahii DSM 19757 protein, wherein said guide RNA and said CRISPR-Cas effector protein form a complex that binds the target RNA, wherein the CRISPR-Cas effector protein cleaves the target RNA as well as non-target RNAs in the sample, wherein the CRISPR-Cas effector protein can have RNase activity, wherein the CRISPR-Cas effector protein can have a mixed alpha/beta region between the two HEPN domains, and wherein the CRISPR-Cas effector protein can have an HEPN domain near the C-terminal end.  Therefore, the in vitro method of claims 1-2, 4-8, 10-17, 19-20 of copending Application No. 16/450,825 anticipates the in vitro method of claims 13-17, 19, 22-23 of the instant application as written/interpreted.
Claims 82-89, 91, 93-97, 100-105, 109, 119-123 of copending Application No. 15/844,530 are directed in part to a method of modifying/targeting a target locus comprising RNA by delivering to said target locus a Cas polypeptide and one or more nucleic acid components, wherein the Cas polypeptide  has one or more HEPN domains, wherein the effector protein and the nucleic acid component can be delivered via polynucleotides that encode the effector protein and the nucleic acid component, or via liposomes, nanoparticles, exosomes, or viral vectors, wherein the nucleic acid components form a complex with the Cas polypeptide, and direct the binding of the complex to the target locus.  The specification as evidenced by claim 104 discloses practicing the method in vitro as a preferred embodiment of the claimed method.  Therefore, the method of claims 13-17, 19, 22-23 of the instant application is either anticipated and/or deemed an obvious variation of the method of claims 82-89, 91, 93-97, 100-105, 109, 119-123 of copending Application No. 15/844,530 in view of the preferred embodiment disclosed.
In view of the fact that no arguments traversing the Examiner’s position have been provided and no terminal disclaimer has been filed, these provisional rejections are maintained for the reasons of record.

Claims 13-17, 19, 22-23 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of US Patent No. 10,476,825. 
Claims 13-17, 19, 22-23 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-30 of US Patent No. 10,666,592.  
Claims 13-17, 19, 22-23 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of US Patent No. 11,228,547.
Applicant argues that the conflicting claims in US Patent No.  10,476,825, 10,666,592 and 11,228,547 are directed to methods that require a Cas13d while the instant claims are directed to a method that requires a C2c2 CRISPR-Cas protein.  Since claims 1-29 of US Patent No. 10,476,825, claims 2-30 of US Patent No. 10,666,592, and claim 19 of US Patent No. 11,228,547 are directed to methods that require a Cas13d and the specifications in US Patent No. 10,476,825, 10,666,592 and 11,228,547 disclose that a Cas13d is not a C2c2 Cas protein, these rejections are hereby withdrawn. 

Claims 13-17, 19, 22-23 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 27-32, 34 of copending Application No. 16/493,464.  
Claims 13-17, 19, 22-23 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 184, 186-189, 191-192 of copending Application No. 16/310,577.   
These rejections have been discussed at length in prior Office actions. They are maintained for the reasons of record and those set forth below.
Applicant submits that these rejections should be withdrawn at the time they are the only remaining rejections, as the claims in the instant application have the earliest effective filing date.
Applicant’s arguments have been fully considered.  At this time, there are other grounds of rejection remaining in the examination of the instant application which are not related to double patenting.  Thus, the rejections can be properly maintained.  Therefore, in view of the fact that no arguments traversing the Examiner’s position have been presented and no terminal disclaimer has been filed, these rejections are maintained for the reasons of record. 

For the record, while the response of 7/5/2022 states that claims 13-17, 19, 22-23 stand rejected over claims 1-2, 17-27 of copending application No. 15/482,603, it is noted that this rejection was withdrawn in the prior Office action in view of the cancellation of claims 1-2 and 17-27 of copending Application No. 15/482,603.   See page 11, item 17 of the prior Office action mailed on 6/14/2021.

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.




/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        






DR
July 15, 2022